EXHIBIT 10.15

 

RETIREMENT SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Retirement Separation Agreement and General Release is made and entered
into by and between MACROPORE INC. and MICHAEL J. SIMPSON.

 

WHEREAS, MICHAEL J. SIMPSON has been employed by MACROPORE INC. as its President
since  September 1, 1998.

 

WHEREAS, MICHAEL J. SIMPSON has decided to retire from employment as President
of MACROPORE INC. effective April 1, 2002.

 

WHEREAS, MICHAEL J. SIMPSON and MACROPORE INC. desire that MICHAEL J. SIMPSON
continue to serve as a Director of MACROPORE INC.;

 

WHEREAS, MACROPORE INC. and MICHAEL J. SIMPSON do not believe that there are or
will be any disputes between them or legal claims arising from MICHAEL J.
SIMPSON’S retirement from MACROPORE INC., but nevertheless desire to ensure a
completely amicable end to that relationship and to fully and finally settle any
and all differences or claims that might otherwise arise out of MICHAEL J.
SIMPSON’S retirement.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, it is
agreed as follows:

 

1.                                      Retirement From Employment Relationship.
The employment relationship between MACROPORE INC. and MICHAEL J. SIMPSON shall
cease effective April 1, 2002 and the payment of any sums, pursuant to this
Agreement, after April 1, 2002, shall not be considered to be wages. MACROPORE
INC. shall, however, withhold the ordinary and customary federal and state taxes
and withholdings to such extent as required by law.

 

2.                                    Consideration.  In consideration of this
Agreement and Release, MACROPORE INC. agrees to pay MICHAEL J. SIMPSON a sum of
$20,000 per month for a total of nine months, commencing on April 1, 2002 (total
$180,000) less standard tax and withholding requirements.  MACROPORE, INC.
agrees that the outstanding stock option grants to MICHAEL J. SIMPSON shall be
treated as described on Exhibit “1” which is attached hereto and fully
incorporated into this agreement. The total number of options that are fully
vested for each category are found in Column K. All other options are cancelled.
The exercise period for the options in column K are extended to coincide with
the original ten year term and expire as listed in column B.

 

3.                                      Additional consideration.  MACROPORE,
INC. agrees to pay the premiums for the continuation of MICHAEL J. SIMPSON’S
medical insurance for the period April 1, 2002 through December 31, 2002  (See
also 9.) MACROPORE, INC. also agrees to continue payment of MICHAEL J. SIMPSON’S
long term and supplemental life insurance policies through December 31, 2002. In
addition, MICHAEL J. SIMPSON will be given title to his current MacroPore
personal computer, printer and fax machine.

 

4.                                    Confidentiality.  Each party agrees to
keep the facts and terms of this Retirement Separation Agreement and General
Release in strict confidence and refrain from making

 

1

--------------------------------------------------------------------------------


 

any negative or critical remarks about the other party. Except for litigation
relating to the breach or enforcement of this agreement, this agreement shall
not be admissible in any legal proceeding.

 

5.                                    References.  MICHAEL J. SIMPSON agrees
that any requests for references will be directed to CHRISTOPHER J. CALHOUN.
MACROPORE INC. agrees that in response to such reference requests, that only
positive references will be provided. MACROPORE INC. will not be liable with
respect to any requests for references that are directed to anyone other than
CHRISTOPHER J. CALHOUN.

 

6.                                      Release of Claims.  In consideration of
the payment of money (as specified in #2 and #3 above) by MACROPORE INC. and all
other promises contained herein, and as a material inducement to MACROPORE INC.
to enter this agreement, MICHAEL J. SIMPSON hereby irrevocably and
unconditionally releases, acquits, and forever discharges MACROPORE INC. and its
assigns, agents, directors, officers, employees, representatives, attorneys,
parent companies, divisions, subsidiaries, affiliates (and agents, directors,
officers, employees, representatives, and attorneys of such parent companies,
divisions, subsidiaries, and affiliates), and all persons acting by, through,
under, or in concert with any of them (hereinafter ‘the Releasees’), from any
and all claims, demands, or liabilities whatsoever, whether known or unknown or
suspected to exist by MICHAEL J. SIMPSON which MICHAEL J. SIMPSON ever had or
may now have against the Releasees, or any of them, including, without
limitation, any claims, demands, or liabilities (including attorneys’ fees and
costs actually incurred) in connection with MICHAEL J. SIMPSON’S employment and
retirement from such employment. This release expressly covers, but is not
limited to, any claims that MICHAEL J. SIMPSON may have raised under any state
or federal law prohibiting discrimination in employment on the basis of age or
on any other basis prohibited by law.

 

7.                                      California Civil Code Section 1542
Waiver.  MICHAEL J. SIMPSON expressly acknowledges and agrees that all rights
under Section 1542 of the California Civil Code are expressly waived.  That
section provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

8.                                      Employer Property And Trade Secrets. 
MICHAEL J. SIMPSON will return to MACROPORE INC. all of the MACROPORE INC.
teleconference equipment currently in his possession.

 

MICHAEL J. SIMPSON  further agrees never to disclose to any person or entity any
confidential or proprietary information of or about MACROPORE INC., except upon
the express authorization and consent of MACROPORE INC.

 

9.                                      COBRA.  MICHAEL J. SIMPSON hereby
acknowledges that MACROPORE INC. has advised him that pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) He has a right to
elect continued coverage under MACROPORE INC. group health plan for a period of
eighteen months from the date of his retirement.

 

2

--------------------------------------------------------------------------------


 

MACROPORE, INC. has agreed to pay the COBRA premiums From April 1, 2002 to
December 31, 2002.

 

10.                               No Admission Of Wrongdoing. This Agreement
shall not in any way be construed as an admission by the released parties of any
acts of wrongdoing whatsoever against MICHAEL J. SIMPSON or any other person.

 

11.                               Retention As Director of MACROPORE INC. 
MICHAEL J. SIMPSON shall continue to serve as a Director of MACROPORE INC.
indefinitely, subject to:  re-election by the shareholders of MACROPORE INC.,
his personal desire to continue serving in such capacity, and any future
decision of the Board of Directors to the contrary.

 

12.                               Entire Agreement. This Agreement and Release
sets forth the entire agreement between the parties hereto, and fully supersedes
any and all prior agreements or understandings between the parties hereto
pertaining to the subject matter hereof.

 

13.                             Venue. Any proceeding brought to enforce this
agreement shall be brought in San Diego Co., CA.

 

14.                               Construction.  If any provision herein shall
be deemed void, invalid, unenforceable, or otherwise stricken, in whole or in
part, this Agreement shall be deemed amended to delete or modify, as necessary,
the offending provision or provisions and to alter the bounds thereof in order
to render it valid and enforceable. The parties hereby agree to substitute a
valid provision that will most closely approximate the economic/legal effect and
intent or the invalid provision. The parties agree to execute any additional
documents that may reasonably be necessary to effectuate the purposes of this
agreement.

 

I HAVE READ AND CAREFULLY CONSIDERED THIS RETIREMENT SEPARATION AGREEMENT AND
GENERAL RELEASE, AND HAVE HAD AN OPPORTUNITY TO ASK QUESTIONS ABOUT IT AND HAVE
HAD MY QUESTIONS ANSWERED. FURTHER, MACROPORE INC. HAS INDICATED THAT I AM FREE
TO DISCUSS THIS AGREEMENT WITH MY FAMILY AND MY ATTORNEY PRIOR TO SIGNING. I AM
SIGNING THIS AGREEMENT FREELY AND VOLUNTARILY.

 

Signed:

/s/ MICHAEL J. SIMPSON

 

 

Date:

April, 1,2002

 

 

 

MICHAEL J. SIMPSON

 

 

 

 

 

 

 

MACROPORE INC.

 

 

 

 

 

 

 

Signed:

/s/ CHRISTOPHER J. CALHOUN

 

 

Date:

April, 1,2002

 

 

 

CHRISTOPHER J. CALHOUN

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

Michael J. Simpson

 

Grant
Date

 

Expiration
Date

 

Plan
ID

 

Grant
Type

 

Option
Price

 

Options
Granted

 

Options
Granted

 

Options
Exercised

 

Options
Outstanding
Before
Modification

 

Options
Not
Modified

 

Options
Outstanding
After
Modification

 

 

 

 

 

 

 

 

 

A1

 

 

 

A

 

B

 

A-B=C

 

D

 

C-D=F

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7/15/1998

 

7/15/2008

 

1997

 

Incentive

 

$

0.15

 

220,000

 

220,000

 

174,164

 

45,836

 

—

 

45,836

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/1/1999

 

1/1/2009

 

1997

 

Incentive

 

$

0.15

 

55,000

 

55,000

 

36,665

 

18,335

 

—

 

18,335

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/1/2000

 

1/1/2010

 

1997

 

Non-qualified

 

$

3.00

 

68,750

 

38,626

 

—

 

38,626

 

—

 

38,626

 

1/1/2000

 

1/1/2010

 

1997

 

Incentive

 

$

3.00

 

 

 

30,124

 

—

 

30,124

 

—

 

30,124

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/3/2001

 

1/3/2011

 

1997

 

Non-qualified

 

$

7.06

 

100,000

 

100,000

 

—

 

100,000

 

35,834

 

64,166

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2/8/2002

 

2/8/2012

 

1997

 

Non-qualified

 

$

3.09

 

110,000

 

110,000

 

—

 

110,000

 

85,000

 

25,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

553,750

 

553,750

 

210,829

 

342,921

 

120,834

 

222,087

 

 

4

--------------------------------------------------------------------------------